Exhibit 99.1 Scotiabank reports second quarter results All amounts are in Canadian dollars and are based on our unaudited Interim Condensed Consolidated Financial Statements for the quarter ended April 30, 2015 and related notes prepared in accordance with International Financial Reporting Standards (IFRS), unless otherwise noted. Our complete Second Quarter 2015 Report to Shareholders and Supplementary Financial Information are available on the Investor Relations page of www.scotiabank.com. Our complete Second Quarter 2015 Report to Shareholders, including our unaudited interim financial statements for the period April 30, 2015, can also be found on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC's website at www.sec.gov. Second Quarter Highlights (versus Q2 2014)
